


EXHIBIT 10.1

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of January 15, 2008, by and among Ascendia Brands, Inc. (f/k/a Cenuco, Inc.), a
Delaware corporation, with headquarters located at 100 American Metro Boulevard,
Suite 108, Hamilton, NJ 08619 (the ”Company”), and the undersigned buyers (each,
a “Buyer”, and collectively, the “Buyers”).

WHEREAS:

A.          In connection with the Second Amended and Restated Securities
Purchase Agreement by and among the Company, Prencen Lending LLC, a Delaware
limited liability company (“Prencen Lending”), and Prencen LLC, a Delaware
limited liability company (the “Equity Investor”, and together with Prencen
Lending, the “Original Buyers”), dated as of June 30, 2006 (as amended from time
to time in accordance with its terms, the “Original Amended Securities Purchase
Agreement”), the Company issued and sold to (i) Prencen Lending, a senior
secured convertible note of the Company (as amended from time to time in
accordance with its terms, the “Original Note”) which, among other things, is
convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”) (as converted, collectively, the “Original Conversion
Shares”), and (ii) the Equity Investor, two series of warrants (as amended from
time to time in accordance with their terms, the “Original Warrants”) which are
exercisable to purchase shares of Common Stock (as exercised, collectively, the
“Original Warrant Shares”).

B.           Contemporaneously with the execution and delivery of the Original
Securities Purchase Agreement, Steven Bettinger, Jodi Bettinger and the Equity
Investor executed and delivered that certain Securities Purchase Agreement,
dated as of June 30, 2006 (the “Bettinger Agreement”), whereby the Equity
Investor acquired shares of Common Stock (the “Original Bettinger Shares” and
such number of Original Bettinger Shares held by the Equity Investor or its
affiliates as of the Closing Date, the “Bettinger Shares”).

C.           The Company and the Original Buyers entered into that certain
Amendment and Exchange Agreement, dated as of December 27, 2006 (as amended by
Amendment No. 1 to the Amendment and Exchange Agreement, dated as of December
29, 2006, by and among the Company and the Original Buyers, the “Common Exchange
Agreement”), pursuant to which the Equity Investor exchanged certain Common
Stock of the Company held by the Equity Investor for Series B Convertible
Preferred Stock of the Company and Series B-1 Convertible Preferred Stock of the
Company (collectively, the “Series B and B-1 Preferred Shares”) which are, among
other things, convertible into Common Stock (as converted, collectively, the
“Series B and B-1 Preferred Conversion Shares”).

D.          Contemporaneously with the Common Exchange Agreement, the Company
and the Original Buyers executed and delivered the Second Amended and Restated
Registration Rights Agreement, dated as of December 27, 2006 (the “December 2006
Registration Rights Agreement”), which amended and restated that certain Amended
and Restated Registration Rights Agreement, dated as of August 2, 2006 (as
amended prior to the date of the December 2006 Registration Rights Agreement,
the “Original Amended

1

--------------------------------------------------------------------------------




Registration Rights Agreement”), by and among the Company and the Original
Buyers, pursuant to which the Company agreed to provide certain registration
rights with respect to the Registrable Securities (as defined in the December
2006 Registration Rights Agreement) under the Securities Act of 1933, as amended
(the “1933 Act”), and the rules and regulations promulgated thereunder, and
applicable state securities laws.

E.           The Company and the Original Buyers entered into that certain
Amendment Agreement, dated as of December 30, 2006 (the “Note Amendment
Agreement”), whereby, among other things, the Company amended and restated the
Original Note and issued to Prencen Lending an Amended and Restated Senior
Secured Convertible Note (the “Amended Note”).

F.           The Company and the Original Buyers entered into that certain Third
Amended and Restated Securities Purchase Agreement, dated as of February 9, 2007
(the “Prencen Securities Purchase Agreement”), which amended and restated the
Second Amended and Restated Securities Purchase Agreement, pursuant to which the
Company redeemed a portion of the Amended Note and the remaining $76,000,000 in
principal amount of the Amended Note was surrendered and cancelled in exchange
for the Company having issued to Prencen Lending a new series of secured
convertible notes of the Company (the “Prencen Notes”) which, among other
things, are convertible into shares of Common Stock in accordance with the terms
of the Prencen Notes (as converted, collectively, the “Prencen Conversion
Shares”) and issued to Prencen Lending under the terms and conditions of the
Prencen Securities Purchase Agreement.

G.           The Company, Watershed Capital Partners, L.P. (“WCP”) and Watershed
Capital Institutional Partners, L.P. (together with WCP, “Watershed”) entered
into that certain Securities Purchase Agreement, dated as of February 9, 2007
(the “Watershed Securities Purchase Agreement”, and together with the Prencen
Securities Purchase Agreement, the “Securities Purchase Agreements”), pursuant
to which the Company issued and sold to Watershed, a new series of secured
convertible notes of the Company (the “Watershed Notes”, and together with the
Prencen Notes, the “Notes”) which, among other things, are convertible into
shares of Common Stock in accordance with the terms of the Watershed Notes (as
converted, collectively, the “Watershed Conversion Shares”, and together with
the Prencen Conversion Shares, the “Conversion Shares”). The terms and
provisions of the Watershed Notes and the Prencen Notes are substantially
identical except for the right of Special Redemption (as defined in the Prencen
Notes) as set forth in Section 9(b) of the Prencen Notes.

H.          Contemporaneously with the Securities Purchase Agreements, the
Company, the Original Buyers and Watershed executed and delivered the
Registration Rights Agreement, dated as of February 9, 2007 (as amended up to
the date hereof, the “Existing Registration Rights Agreement”), and pursuant to
which the Company agreed to provide certain registration rights with respect to
the Registrable Securities (as defined in the Existing Registration Rights
Agreement) under the Securities Act of 1933, as amended (the “1933 Act”), and
the rules and regulations promulgated thereunder, and applicable state
securities laws.

I.             The Company and Prencen Lending entered into that certain letter
agreement, dated as of November 19, 2007 (the “Letter Agreement”), pursuant to
which

2

--------------------------------------------------------------------------------




Prencen Lending loaned the Company $2,000,000. In consideration for the loan,
the Company issued to Prencen Lending (i) an unsecured convertible note in the
principal amount of $2,000,000 (the “Short-Term Note”) and (ii) a Series A
Warrant, Warrant No. A-2 (together with the Original Warrants, the “Warrants”),
which is exercisable to purchase shares of Common Stock (as exercised, together
with the Original Warrant Shares, the “Warrant Shares”). The Short Term Note was
subsequently transferred to the Equity Investor.

J.            Contemporaneously herewith, the Company and the Equity Investor
are entering into that certain Securities Purchase Agreement of even date
herewith (the “Preferred Stock Purchase Agreement”), pursuant to which the
Company will issue and sell to the Equity Investor, and the Equity Investor will
in partial payment therefor surrender the Short-Term Note for, shares of a new
series of convertible preferred stock designated as Series C Convertible
Preferred Stock (the “Series C Preferred Shares”, and together with the Series B
and B-1 Preferred Shares, the “Preferred Shares”) which, among other things,
will be convertible into shares of Common Stock (as converted, together with the
Series B and B-1 Preferred Conversion Shares, the “Preferred Conversion Shares”)
in accordance with the terms of the Certificate of Designations (as defined in
the Preferred Stock Purchase Agreement) and issued to the Equity Investor under
the terms and conditions of the Preferred Stock Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree to amend and restate the Existing Registration Rights Agreement as
follows:

 

1.

Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreements. As used in
this Agreement, the following terms shall have the following meanings:

a.     “Additional Effective Date” means the date the applicable Additional
Registration Statement is declared effective by the SEC.

b.    “Additional Effectiveness Deadline” means the date which is 60 days after
the applicable Additional Filing Deadline for the applicable Additional
Registration Statement, or if there is a full review of such Additional
Registration Statement by the SEC, 90 days after the applicable Additional
Filing Deadline for such Additional Registration Statement.

c.     “Additional Filing Date” means the date on which the applicable
Additional Registration Statement is filed with the SEC.

d.    “Additional Filing Deadline” means the earlier of (i) six (6) months from
the Effective Date of the immediately preceding Registration Statement filed
hereunder and (ii) the first date on which the SEC shall permit, or not object
to, the filing of any Additional Registration Statement.

e.     “Additional Registrable Securities” means (i) any Cutback Shares not
previously included on a Registration Statement hereunder and (ii) any share
capital of the

3

--------------------------------------------------------------------------------




Company issued or issuable with respect to the Cutback Shares as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on conversion of the Notes or
Preferred Shares or exercise of the Warrants.

f.     “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.

g.    “Additional Required Registration Amount” means all of the Cutback Shares
not previously included on a Registration Statement, subject to adjustment as
provided in Section 2.2(e), without regard to any limitations on conversion of
the Notes or Preferred Shares or exercise of the Warrants.

h.    “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.

i.     “Closing Date” shall have the meaning set forth in the Prencen Securities
Purchase Agreement (which is identical to the Closing Date in the Watershed
Securities Purchase Agreement).

j.     “Cutback Shares” means any of the Initial Required Registration Amount of
Registrable Securities not included in all Registration Statements previously
declared effective hereunder as a result of a limitation on the maximum number
of shares of Common Stock of the Company permitted to be registered by the staff
of the SEC; provided, that notwithstanding anything to the contrary contained in
this Agreement, the Prencen Funds (as defined in the Certificate of
Designations) may, at its written request, substitute Common Stock issued or
issuable upon conversion of the Series C Preferred Shares held by the Prencen
Funds in lieu of a like number of Registrable Securities of the Prencen Funds or
other securities entitled to registration by such Prencen Funds hereunder with
respect to any Registrable Securities designated as Cutback Shares hereunder;
for the avoidance of doubt, the foregoing shall not reduce the number of
Registrable Securities allocated to any of the Investors in accordance with
Section 2.2 hereof.

k.    “Demand Registration” shall mean a registration required to be effected by
the Company pursuant to Section 2.1.

l.     “Demand Registration Statement” shall mean a registration statement of
the Company which covers the Registrable Securities requested to be included
therein pursuant to the provisions of Section 2.1 and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the prospectus contained therein, all exhibits thereto
and all material incorporated by reference (or deemed to be incorporated by
reference) therein.

m.   “Effective Date” means the Initial Effective Date or the Additional
Effective Date, as applicable.

4

--------------------------------------------------------------------------------




n.    “Effectiveness Deadline” means the Initial Effectiveness Deadline or the
Additional Effectiveness Deadline, as applicable.

o.    “Filing Date” means the Initial Filing Date or the Additional Filing Date,
as applicable.

p.    “Filing Deadline” means the Initial Filing Deadline or the Additional
Filing Deadline, as applicable.

 

q.

“Holder” means any holder of Registrable Securities.

r.     “Holders’ Counsel” shall mean, in the case of a Demand Registration, one
firm of counsel (per registration) to the Holders of Registrable Securities
participating in such registration, which counsel shall be selected by the
Initiating Holders holding a majority of the Registrable Securities for which
registration was requested in the Request.

s.     “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.

t.     “Initial Effectiveness Deadline” means the date which is (i) in the event
the Registration Statement is not subject to a full review by the SEC, 60 days
after the Initial Filing Deadline or (ii) in the event the Registration
Statement is subject to a full review by the SEC, 90 days after the Initial
Filing Deadline.

u.    “Initial Filing Date” means the date on which the Initial Registration
Statement is filed with the SEC.

v.    “Initial Filing Deadline” means the earlier of sixty (60) days after (i)
the date on which the Company receives written or oral notification from the SEC
that the Company may file a registration statement without the requirement to
include any of the historical financial statements of the brands and other
assets acquired by the Company from Coty, Inc. and certain of its affiliates
(collectively, “Coty”) and (ii) the filing of the Company’s Annual Report on
Form 10-K for the fiscal year ending February 28, 2010.

w.   “Initial Registrable Securities” means (i) the Conversion Shares issued or
issuable upon conversion of the Notes, (ii) the Preferred Conversion Shares
issued or issuable upon conversion of the Preferred Shares, (iii) the Warrant
Shares issued or issuable upon exercise of the Warrants, (iv) the Bettinger
Shares, (v) any Common Stock currently held or subsequently acquired by the
Buyers, and (vi) any capital stock of the Company issued or ssuable, with
respect to the Notes, the Preferred Shares, the Conversion Shares, the Preferred
Conversion Shares, the Warrant Shares, the Bettinger Shares or the Warrants as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event, without regard to any limitations on conversion of the Notes or the
Preferred Shares and/or exercise of the Warrants, in each case other than
Cutback Shares.

x.    “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Initial Registrable Securities.

5

--------------------------------------------------------------------------------




y.    “Initial Required Registration Amount” means 130% of the sum of (i) the
maximum number of Conversion Shares issued or issuable pursuant to the Notes, as
of the trading day immediately preceding the applicable date of determination,
(ii) the maximum number of Preferred Conversion Shares issued or issuable
pursuant to the Preferred Shares, as of the trading day immediately preceding
the applicable date of determination, (iii) the number of Bettinger Shares and
(iv) the maximum number of Warrant Shares issued and issuable pursuant to the
Warrants as of the trading day immediately preceding the applicable date of
determination (subject to adjustment for stock splits and stock dividends and
without regard to any limitations on conversion of the Notes or Preferred Shares
or the exercise of the Warrants), all subject to adjustment as provided in
Section 2.2(e), in each case other than Cutback Shares.

z.     “Initiating Holders” shall mean, with respect to a particular
registration, the Holders who initiated the Request for such registration.

aa.   “Investor” means a Buyer or any transferee or assignee of the Notes,
Preferred Shares, Bettinger Shares or Warrants, as applicable, to whom a Buyer
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 9 and any transferee or
assignee thereof to whom a transferee or assignee of the Notes, Preferred
Shares, Bettinger Shares or Warrants, as applicable, assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.

bb.  “Noteholders” means the holders of the Notes and the Conversion Shares that
are party hereto or who have agreed to become bound by the provisions of this
Agreement in accordance with Section 9.

cc.  “Other Investors” shall have the meaning set forth in Section 2.2(c).

dd.  “Other Investor Percentage” means the percentage determined by dividing the
number of Other Registrable Securities held by such Other Investor (on an as
converted, fully-diluted basis and without giving effect to any exercise or
conversion limitations contained in any such convertible or exercisable
securities held by such Other Investor) by the aggregate of the number of Other
Registrable Securities and Registrable Securities held by the Other Investors
and the Investors (each on an as converted, fully-diluted basis and without
giving effect to any exercise or conversion limitations contained in any such
convertible or exercisable securities held by any such party).

ee.   “Other Registrable Securities” shall have the meaning set forth in Section
2.2(c).

ff.   “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and/or a government or any department or agency thereof.

gg.  “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the 1933 Act and pursuant to Rule 415 and the declaration of
effectiveness of such Registration Statement(s) by the SEC.

6

--------------------------------------------------------------------------------




hh.  “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance with this Agreement by the Company and its
subsidiaries, including, without limitation (i) all SEC, stock exchange, FINRA
and other registration, listing and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
and compliance with the rules of any stock exchange (including fees and
disbursements of counsel in connection with such compliance and the preparation
of a blue sky memorandum and legal investment survey), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing,
distributing, mailing and delivering any Registration Statement, any prospectus,
any underwriting agreements, transmittal letters, securities sales agreements,
securities certificates and other documents relating to the performance of or
compliance with this Agreement, (iv) the fees and disbursements of counsel for
the Company, (v) the fees and disbursements of Holders’ Counsel, (vi) the fees
and disbursements of all independent public accountants (including the expenses
of any audit and/or “cold comfort” letters) and the fees and expenses of other
Persons, including experts, retained by the Company, (vii) the expenses incurred
in connection with making road show presentations and holding meetings with
potential investors to facilitate the distribution and sale of Registrable
Securities which are customarily borne by the issuer, (viii) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, and (ix) premiums and other costs of policies of insurance against
liabilities arising out of the public offering of the Registrable Securities
being registered; provided, however, Registration Expenses shall not include
discounts and commissions payable to underwriters, selling brokers, dealer
managers or other similar Persons engaged in the distribution of any of the
Registrable Securities; and provided further, that in any case where
Registration Expenses are not to be borne by the Company, such expenses shall
not include salaries of Company personnel or general overhead expenses of the
Company, auditing fees, premiums or other expenses relating to liability
insurance required by underwriters of the Company or other expenses for the
preparation of financial statements or other data normally prepared by the
Company in the ordinary course of its business or which the Company would have
incurred in any event; and provided, further, that in the event the Company
shall, in accordance with Section 2.2 or Section 3(r) hereof, not register any
securities with respect to which it had given written notice of its intention to
register to Holders, notwithstanding anything to the contrary in the foregoing,
all of the costs incurred by such Holders in connection with such registration
shall be deemed to be Registration Expenses.

ii.    “Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities.

jj.    “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

 

kk.

“Request” shall have the meaning set forth in Section 2.1(a).

ll.    “Required Holders” means the holders of at least a majority of the
Registrable Securities.

7

--------------------------------------------------------------------------------




mm.   “Required Holders of the Registration” shall mean, with respect to a
particular registration, one or more Holders of Registrable Securities who would
hold a majority of the Registrable Securities to be included in such
registration.

nn.  “Required Registration Amount” means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.

oo.  “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.

 

pp.

“SEC” means the United States Securities and Exchange Commission.

qq.  “Underwriters” shall mean the underwriters, if any, of the offering being
registered under the Securities Act.

rr.   “Underwritten Offering” shall mean a sale of securities of the Company to
an Underwriter or Underwriters for reoffering to the public.

ss.   “Withdrawn Demand Registration” shall have the meaning set forth in
Section 2.1(a).

tt.    “Withdrawn Request” shall have the meaning set forth in Section 2.1(a).

 

2.

Registration.

 

 

2.1

Demand Registration

a.    Right to Demand Registration. (i) Subject to Section 2.1(c), at any time
or from time to time after the Initial Filing Deadline, the Required Holders
shall have the right to request in writing that the Company register all or part
of such Required Holders’ Registrable Securities (a “Request”) by filing with
the SEC a Demand Registration Statement.

(1)          Each Request shall specify the amount of Registrable Securities
intended to be disposed of by such Holders and the intended method of
disposition thereof.

(2)          As promptly as practicable, but no later than 10 days after receipt
of a Request, the Company shall give written notice of such requested
registration to all other Holders of Registrable Securities and the Other
Investors.

(3)          Subject to Section 2.1(b), the Company shall include in a Demand
Registration (i) the Registrable Securities intended to be disposed of by the
Initiating Holders, (ii) the Registrable Securities intended to be disposed of
by any other Holder which shall have made a written request (which request shall
specify the amount of Registrable Securities to be registered and the intended
method of disposition thereof) to the Company for inclusion thereof in such
registration within ten (10) days after the receipt of such written notice from
the Company and (iii) the Other Registrable Securities intended to be disposed
of by any

8

--------------------------------------------------------------------------------




Other Investor which shall have made a written request (which request shall
specify the amount of Other Registrable Securities to be registered and the
intended method of disposition thereof) to the Company for inclusion thereof in
such registration within ten (10) days after the receipt of such written notice
from the Company.

(4)          Right to Demand Registration. The Company, as expeditiously as
possible following a Request, shall use its best efforts to cause to be filed
with the SEC a Demand Registration Statement providing for the registration
under the 1933 Act of the Registrable Securities which the Company has been so
requested to register by all such Holders, to the extent necessary to permit the
disposition of such Registrable Securities so to be registered in accordance
with the intended methods of disposition thereof specified in such Request or
further requests.

(5)          The Company shall use its best efforts to have such Demand
Registration Statement declared effective by the SEC as soon as practicable
thereafter and to keep such Demand Registration Statement continuously effective
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller(s) thereof set
forth in such Demand Registration Statement; provided, such period need not
extend beyond nine months after the effective date of the Demand Registration
Statement; and provided, further, that with respect to any Demand Registration
Statement, such period need not extend beyond the Registration Period, and which
period, in any event, shall terminate when all Registrable Securities covered by
such Demand Registration Statement have been sold (but not before the expiration
of the 90-day period referred to in Section 4(3) of the Securities Act and Rule
174 thereunder, if applicable) (the “Demand Registration Period”).

(ii)             A Request may be withdrawn prior to the filing of the Demand
Registration Statement by the Required Holders of the Registration (a “Withdrawn
Request”) and a Demand Registration Statement may be withdrawn prior to the
effectiveness thereof by the Required Holders of the Registration (a “Withdrawn
Demand Registration”) and such withdrawals shall be treated as a Demand
Registration which shall have been effected pursuant to this Section 2.1, unless
the Required Holders of Registrable Securities to be included in such
Registration Statement reimburse the Company for its reasonable out-of-pocket
Registration Expenses relating to the preparation and filing of such Demand
Registration Statement (to the extent actually incurred); provided, however,
that if a Withdrawn Request or Withdrawn Demand Registration is made because of
a material adverse change in the business or financial condition of the Company,
then such withdrawal shall not be treated as a Demand Registration effected
pursuant to this Section 2.1 (and shall not be counted toward the number of
Demand Registrations to which such Holders are entitled), and the Company shall
pay all Registration Expenses in connection therewith. Any Holder requesting
inclusion in a Demand Registration may, at any time prior to the effective date
of the Demand Registration Statement (and for any reason), revoke such request
by delivering written notice to the Company revoking such requested inclusion.

(iii)            The registration rights granted pursuant to the provisions of
this Section 2.1 shall be in addition to the registration rights granted
pursuant to the other provisions of Section 2 hereof.

9

--------------------------------------------------------------------------------




b.            Priority in Demand Registrations. If a Demand Registration
involves an Underwritten Offering, and the sole or lead managing Underwriter, as
the case may be, of such Underwritten Offering shall advise the Company in
writing (with a copy to each Holder requesting registration) on or before the
date five days prior to the date then scheduled for such offering that, in its
opinion, the amount of Registrable Securities and Other Registrable Securities,
if any, requested to be included in such Demand Registration exceeds the number
which can be sold in such offering within a price range acceptable to the
Required Holders of the Registration (such writing to state the basis of such
opinion and the approximate number of Registrable Securities and Other
Registrable Securities which may be included in such offering), the Company
shall include in such Demand Registration, to the extent of the number which the
Company is so advised may be included in such offering without such effect, the
Registrable Securities and Other Registrable Securities requested to be included
in the Demand Registration by the Holders and the Other Investors allocated (x)
first among the Noteholders and the Other Investors, (I) with the Other
Investors being entitled to the Other Investor Percentage of such Demand
Registration and (II) with the Noteholders dividing the remainder of such Demand
Registration pro rata based on the number of (i) Conversion Shares issued or
issuable upon conversion of the Notes held by each Noteholder and (ii) shares of
any capital stock of the Company issued or issuable, with respect to Notes held
by each Noteholder (the “Note Registrable Securities”) as adjusted to be in
proportion to the number of Note Registrable Securities requested to be included
in such Demand Registration by each of them (on an as converted, fully-diluted
basis and without giving effect to any conversion limitations contained in the
Notes held by any such party) and (y) second, to the extent to which any shares
remain after all of the Note Registrable Securities requested to be included in
such Demand Registration are covered by such Registration Statement, pro rata
among the Investors and the Other Investors based on the number of Registrable
Securities (other than Note Registrable Securities) and Other Registrable
Securities held by each Investor and Other Investor (on an as converted,
fully-diluted basis and without giving effect to any exercise or conversion
limitations contained in any such convertible or exercisable securities held by
any such party). In the event the Company shall not, by virtue of this Section
2.1(b), include in any Demand Registration all of the Registrable Securities of
any Holder requesting to be included in such Demand Registration, such Holder,
upon written notice to the Company given within five days of the time such
Holder first is notified of such matter, may reduce the amount of Registrable
Securities it desires to have included in such Demand Registration, whereupon
only the Registrable Securities, if any, it desires to have included will be so
included and the Holders not so reducing and the Other Investors shall be
entitled to a corresponding increase in the amount of Registrable Securities or
Other Registrable Securities, as applicable, to be included in such Demand
Registration. Notwithstanding anything to the contrary contained in this
Agreement, the Prencen Funds may, at its written request, substitute Common
Stock issued or issuable upon conversion of the Series C Preferred Shares held
by the Prencen Funds in lieu of a like number of Registrable Securities of the
Prencen Funds or other securities entitled to registration by such Prencen Funds
in such Demand Registration hereunder; for the avoidance of doubt, the foregoing
shall not reduce the number of Registrable Securities allocated to any of the
Investors in accordance with Section 2.1 hereof.

c.            Limitations on Registrations. The rights of Holders of Registrable
Securities to request Demand Registrations pursuant to Section 2.1(a) are
subject to the following limitations:

10

--------------------------------------------------------------------------------




(1)         in no event shall the Company be required to effect a Demand
Registration unless the reasonably anticipated aggregate offering price to the
public of all Registrable Securities for which registration has been requested
by Holders, together with any shares sold by the Company for its own account,
will be at least $5,000,000;

(2)         in no event shall the Company be required to effect a Demand
Registration prior to 91 calendar days after a prior Demand Registration
Statement is declared effective by the SEC;

(3)         in no event shall the Company be required to effect a Demand
Registration at any time during the period commencing with the filing of the
Initial Registration Statement or the Additional Registration Statement with the
SEC and ending with the earlier of (x) the effectiveness of the Initial
Registration Statement or the Additional Registration Statement, as applicable,
and (y) the applicable Effectiveness Deadline; and

(4)         in no event shall the Company be required to effect, in the
aggregate, more than five Demand Registrations; provided, however, that such
number shall be increased to the extent the Company does not include in what
would otherwise be the final registration the number of Registrable Securities
requested to be registered by the Holders by reason of Section 2.1(b).

 

d.

Underwriting.

(1)          Selection of Underwriters. Notwithstanding anything to the contrary
contained in Section 2.1(a), if the Initiating Holders holding a majority of the
Registrable Securities for which registration was requested in the Request so
elect, the offering of such Registrable Securities pursuant to such Demand
Registration shall be in the form of a firm commitment Underwritten Offering;
and such Initiating Holders may require that all Persons (including other
Holders) participating in such registration sell their Registrable Securities to
the Underwriters at the same price and on the same terms of underwriting
applicable to the Initiating Holders. If any Demand Registration involves an
Underwritten Offering, the sole or managing Underwriters and any additional
investment bankers and managers to be used in connection with such registration
shall be selected by the Initiating Holders holding a majority of the
Registrable Securities (so long as such Underwriter is not affiliated with any
such majority holders) for which registration was requested in the Request,
subject to the approval of the Company (such approval not to be unreasonably
withheld or delayed).

(2)          Underwriting Agreements. If requested by the sole or lead managing
Underwriter for any Underwritten Offering effected pursuant to a Demand
Registration the Company shall enter into a customary underwriting agreement
with the Underwriters for such offering, such agreement to be reasonably
satisfactory in substance and form to the Required Holders of the Registration.

(3)          Holders of Registrable Securities to be Parties to Underwriting
Agreement. The Holders of Registrable Securities to be distributed by
Underwriters in an Underwritten Offering contemplated by Section 2.1(a) shall be
parties to the

11

--------------------------------------------------------------------------------




underwriting agreement between the Company and such Underwriters and may, at
such Holders’ option, require that any or all of the conditions precedent to the
obligations of such Underwriters under such underwriting agreement be conditions
precedent to the obligations of such Holders of Registrable Securities. No
Holder shall be required to make any representations or warranties to, or
agreements with, the Company or the Underwriters other than representations,
warranties or agreements regarding such Holder, such Holder’s Registrable
Securities and such Holder’s intended method of disposition.

(4)          Participation in Underwritten Registration. Notwithstanding
anything herein to the contrary, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell its securities on the
same terms and conditions provided in any underwritten arrangements approved by
the Persons entitled hereunder to approve such arrangement and (ii) accurately
completes and executes in a timely manner all questionnaires, powers of
attorney, indemnities, custody agreements, underwriting agreements and other
documents customary for such an offering and reasonably required under the terms
of such underwriting arrangements.

(5)          In no event shall the Company be required to effect more than five
Underwritten Offerings.

e.            Registration of Other Securities. Whenever the Company shall
effect a Demand Registration, no securities other than the Registrable
Securities and Other Registrable Securities shall be covered by such
registration unless (a) the Required Holders of the Registration shall have
consented in writing to the inclusion of such other securities and (b) no holder
of Registrable Securities is unable to include any of its Registrable Securities
requested for inclusion in such registration by reason of Section 2.1(b).

f.            Effective Registration Statement; Suspension. A Demand
Registration Statement shall not be deemed to have become effective (and the
related registration will not be deemed to have been effected) (i) unless it has
been declared effective by the SEC and remains effective in compliance with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities covered by such Demand Registration Statement for the Demand
Registration Period, (ii) if the offering of any Registrable Securities pursuant
to such Demand Registration Statement is interfered with by any stop order,
injunction or other order or requirement of the SEC or any other governmental
agency or court, or (iii) if, in the case of an Underwritten Offering, the
conditions to closing specified in an underwriting agreement to which the
Company is a party are not satisfied other than by the sole reason of any breach
or failure by the Holders of Registrable Securities or are not otherwise waived.

g.            Other Registrations. During the period (i) beginning on the date
of a Request and (ii) ending on the date that is 90 days after the date that a
Demand Registration Statement filed pursuant to such Request has been declared
effective by the SEC or, if the Required Holders of the Registration shall
withdraw such Request or such Demand Registration Statement, on the date of such
Withdrawn Request or such Withdrawn Registration Statement, the Company shall
not, without the consent of the Required Holders of the Registration, file a
registration statement pertaining to any other securities of the Company (other
than a registration

12

--------------------------------------------------------------------------------




relating solely to the sale of securities to participants in a Company employee
stock or similar plan on Form S-8).

h.            Registration Statement Form. Registrations under this Section 2.1
shall be on such appropriate registration form of the SEC (i) as shall be
selected by the Initiating Holders holding a majority of the Registrable
Securities for which registration was requested in the Request, and (ii) which
shall be available for the sale of Registrable Securities in accordance with the
intended method or methods of disposition specified in the requests for
registration. The Company agrees to include in any such Registration Statement
all information which any selling Investor Holder, upon advice of counsel, shall
reasonably request.

 

2.2

Required Registration.

a.    Initial Mandatory Registration. The Company shall prepare, and, as soon as
practicable, but in no event later than the Initial Filing Deadline, file with
the SEC the Initial Registration Statement on Form S-3 covering the resale of
all of the Initial Registrable Securities. In the event that Form S-3 is
unavailable for such a registration, the Company shall use such other form as is
available for such a registration and reasonably acceptable to the Required
Holders, subject to the provisions of Section 2.2(e). The Initial Registration
Statement prepared pursuant hereto shall register for resale at least the number
of shares of Common Stock equal to the lesser of (x) the Initial Required
Registration Amount determined as of the date the Initial Registration Statement
is initially filed with the SEC and (y) the maximum number of shares of Common
Stock of the Company permitted to be registered therein by the staff of the SEC.
The Initial Registration Statement shall contain (except if otherwise directed
by the Required Holders) the “Selling Stockholders” and “Plan of Distribution”
sections in substantially the form attached hereto as Exhibit B, provided that,
subject to Section 3(c), the information to be included in the Selling
Stockholders section which relates to a Holder shall be subject to the approval
of such Holder, and the Company shall make any changes to such section and the
Plan of Distribution section that are reasonably requested by such Holder. The
Company shall use its best efforts to have the Initial Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Initial Effectiveness Deadline. By 9:30 a.m. on the Business Day following
the Initial Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Initial Registration Statement.

b.    Additional Mandatory Registrations. To the extent that all the Registrable
Securities have not been previously registered on a Registration Statement
hereunder, the Company shall prepare, and, as soon as practicable but in no
event later than the Additional Filing Deadline, file with the SEC an Additional
Registration Statement on Form S-3 covering the resale of all of the Additional
Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration and reasonably acceptable to the Required Holders, subject to the
provisions of Section 2.2(e). Each Additional Registration Statement prepared
pursuant hereto shall register for resale the lesser of (x) the Additional
Required Registration Amount determined as of the date the applicable Additional
Registration Statement is initially filed with the SEC and (y) the maximum
number of shares of Common Stock of the Company permitted to be registered
therein by the staff of the SEC. Each Additional Registration Statement shall
contain (except if

13

--------------------------------------------------------------------------------




otherwise directed by the Required Holders) the “Selling Stockholders” and “Plan
of Distribution” sections in substantially the form attached hereto as Exhibit
B, provided that, subject to Section 3(c), the information to be included in the
Selling Stockholders section which relates to a Holder shall be subject to the
approval of such Holder, and the Company shall make any changes to such section
and the Plan of Distribution section that are reasonably requested by such
Holder. The Company shall use its best efforts to have each Additional
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Additional Effectiveness Deadline for such Additional
Registration Statement. By 9:30 a.m. on the Business Day following each
Additional Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Additional Registration Statement. To the extent the
staff of the SEC does not permit all previously unregistered Additional
Registrable Securities to be registered on any Additional Registration
Statement, the Company successively shall file Additional Registration
Statements in accordance with the terms of this Section 2.2(b) until such time
as all Registrable Securities hereunder have been registered with the SEC.

c.    Allocation of Registrable Securities. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement without the prior written consent of the Required Holders except for
the securities required to be registered by the Company pursuant to the Coty
Registration Rights Agreement (as defined in the Securities Purchase Agreement)
(such additional securities required to be registered pursuant to the Coty
Registration Rights Agreement, the “Other Registrable Securities”, and the
registered holders of such Other Registrable Securities, the “Other Investors”).
The initial number of Registrable Securities and Other Registrable Securities
included in any Registration Statement and any increase in the number of
Registrable Securities or Other Registrable Securities included therein shall
first be allocated among the Other Investors and the Noteholders (x) with the
Other Investors being entitled to the Other Investor Percentage of such number
of Registrable Securities and Other Registrable Securities and (y) with the
Noteholders dividing the remainder of such number of Registrable Securities and
Other Registrable Securities pro rata based on the number of Note Registrable
Securities held by each Noteholder at the time the Registration Statement
covering such initial number of Registrable Securities and Other Registrable
Securities or increase thereof is declared effective by the SEC, and any of such
number of Registrable Securities and Other Registrable Securities included in
such Registration Statement and any increase in such number of Registrable
Securities or Other Registrable Securities included therein that remains after
all of the Note Registrable Securities are covered by such Registration
Statement shall then be allocated pro rata among the Investors and the Other
Investors based on the number of Registrable Securities (other than Note
Registrable Securities) and Other Registrable Securities held by each Investor
and Other Investor at the time such Registration Statement is declared effective
by the SEC. In the event that an Investor sells or otherwise transfers any of
such Investor’s Registrable Securities, each transferee that becomes an Investor
shall be allocated a pro rata portion of the then remaining number of
Registrable Securities included in such Registration Statement for such
transferor. Any shares of Common Stock included in a Registration Statement and
which remain allocated to any Person which ceases to hold any Registrable
Securities or Other Registrable Securities covered by such Registration
Statement shall first be allocated to the remaining Noteholders, pro rata based
on the number of Note Registrable Securities then held by such Noteholders which
are covered by such Registration Statement, and any such shares of Common Stock
to be reallocated that remain after

14

--------------------------------------------------------------------------------




all of the Note Registrable Securities are covered by such Registration
Statement shall then be allocated to the remaining Investors and Other
Investors, pro rata based on the number of Registrable Securities (other than
Note Registrable Securities) and Other Registrable Securities then held by such
Investors and Other Investors which are covered by such Registration Statement.
If the SEC requires that the Company register less than the amount of shares of
Common Stock originally included on any Registration Statement at the time it
was filed, first the Registrable Securities (other than Note Registrable
Securities) on such registration statement and any other securities allowed to
be registered on such Registration Statement (in accordance with this paragraph)
shall be decreased on a pro rata basis, and then if any additional shares of
Common Stock need to be decreased, the Note Registrable Securities shall be
decreased on a pro rata basis. Notwithstanding anything in this Section 2.2 to
the contrary, if an Investor submits a written notice to the Company electing
not to have all or any part of such Investor’s Registrable Securities included
in a Registration Statement filed or required to be filed pursuant to this
Section 2.2 (such Registrable Securities not to be included in such Registration
Statement, the “Excluded Registrable Securities”), the Company shall not include
such Excluded Registrable Securities in such Registration Statement.

d.    Legal Counsel. Subject to Section 5 hereof, the Required Holders shall
have the right to select one legal counsel to review any registration pursuant
to this Section 2 (“Legal Counsel”), which shall be Schulte Roth & Zabel LLP or
such other counsel as thereafter designated by the Required Holders. The Company
and Legal Counsel shall reasonably cooperate with each other in regards to the
performance of the Company’s obligations under this Agreement.

e.    Ineligibility for Form S-3. In the event that Form S-3 is not available
for the registration of the resale of Registrable Securities hereunder, the
Company shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and (ii)
undertake to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

f.     Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2.2(a) or
2.2(b) is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement or an Investor’s allocated portion of the
Registrable Securities pursuant to Section 2.2(c), the Company shall amend the
applicable Registration Statement, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover at least
the Required Registration Amount as of the trading day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15) days
after the necessity therefor arises. The Company shall use its best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all of the Registrable Securities” if at any
time the number of shares of Common Stock available for resale under the
Registration Statement is less than the

15

--------------------------------------------------------------------------------




product determined by multiplying (i) the Required Registration Amount as of
such time by (ii) 0.90. The calculation set forth in the foregoing sentence
shall be made without regard to any limitations on the conversion of the Notes
or the Preferred Shares or the exercise of the Warrants and such calculation
shall assume that the Notes are then convertible into shares of Common Stock at
the then prevailing Conversion Price (as defined in the Notes), that the
Preferred Shares are then convertible into shares of Common Stock at the then
prevailing Conversion Rate (as defined in the Certificates of Designations (as
defined in the Common Exchange Agreement for the Series B and B-1 Preferred
Shares and as defined in the Preferred Stock Purchase Agreement for the Series C
Preferred Shares, as the case may be)) and that the Warrants are then
exercisable for shares of Common Stock at the then prevailing Exercise Price (as
defined in the applicable Warrant).

g.    Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby (other than Excluded
Registrable Securities, if any) and required to be filed by the Company pursuant
to this Agreement is (A) not filed with the SEC on or before the applicable
Filing Deadline (a “Filing Failure”) or (B) filed with the SEC but not declared
effective by the SEC on or before the applicable Effectiveness Deadline (an
“Effectiveness Failure”) or (ii) on any day after the applicable Effective Date,
sales of all of the Registrable Securities required to be included on such
Registration Statement cannot be made (other than during an Allowable Grace
Period (as defined in Section 3(r)) pursuant to such Registration Statement
(including, without limitation, because of a failure to keep such Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, a suspension or delisting of
the Common Stock on its principal trading market or exchange, or to register a
sufficient number of shares of Common Stock) (a “Maintenance Failure”) then, as
partial relief for the damages to any Investor by reason of any such delay in or
reduction of its ability to sell the underlying shares of Common Stock (which
remedy shall not be exclusive of any other remedies available at law or in
equity), the Company shall pay to each Investor which holds Notes an amount in
cash equal to two percent (2.0%) of the aggregate principal amount of the Notes
held by such Investor immediately following the losing Date on each of the
following dates: (i) the day of a Filing Failure and on every thirtieth day (pro
rated for periods totaling less than thirty days) after a Filing Failure until
such Filing Failure is cured; (ii) the day of an Effectiveness Failure and on
every thirtieth day (pro rated for periods totaling less than thirty days) after
an Effectiveness Failure until such Effectiveness Failure is cured; and (iii)
the initial day of a Maintenance Failure and on every thirtieth day (pro rated
for periods totaling less than thirty days) after a Maintenance Failure until
such Maintenance Failure is cured. The payments to which an Investor shall be
entitled pursuant to this Section 2.2(g) are referred to herein as “Registration
Delay Payments.” For the avoidance of doubt, and notwithstanding anything to the
contrary contained herein, no Registration Delay Payments may be made unless
specifically allowed by the Intercreditor Agreement. Registration Delay Payments
shall be paid on the day of the Filing Failure, Effectiveness Failure and the
initial day of a Maintenance Failure, as applicable, and thereafter on the
earlier of (I) the thirtieth day after the event or failure giving rise to the
Registration Delay Payments has occurred and (II) the third Business Day after
the event or failure giving rise to the Registration Delay Payments is cured. In
the event the Company fails to make Registration Delay Payments in a timely
manner, such Registration Delay Payments shall bear interest at the rate of two
percent (2.0%) per month (prorated for partial months) until paid in full.
Notwithstanding anything herein or in the

16

--------------------------------------------------------------------------------




Securities Purchase Agreements or the Preferred Stock Purchase Agreement to the
contrary, (i) no Registration Delay Payments shall be due and payable with
respect to the Warrants or the Warrant Shares and (ii) in no event shall the
aggregate amount of Registration Delay Payments (other than Registration Delay
Payments payable pursuant to events that are within the control of the Company)
exceed, in the aggregate, 10% of the aggregate principal amount of the Notes
issued and outstanding on the Closing Date pursuant to the Securities Purchase
Agreements.

h.    Reasonable Best Efforts To Exclude Coty Financial Statements. Upon the
written request of any of the Required Holders, the Company shall use reasonable
best efforts to obtain the SEC’s permission to allow the Company to file the
Initial Registration Statement without the inclusion of the historical financial
statements of the brands and other assets acquired by the Company from Coty. In
no event shall the Company be required to take action under this Section 2.2(h)
more than once every six (6) months.

 

 

2.3

Piggyback Registration.  

a.    Piggyback Rights. If the Company proposes to file a registration statement
with the Commission with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, on convertible
into, equity securities, for its own account or for the account of any
stockholder of the Company (other than a registration statement on Form S-4 or
Form S-8 or their successors or any other form for a limited similar purpose or
any registration statement covering only securities proposed to be issued in
exchange for securities or assets of another Person), the Company shall, at
least thirty days prior to such filing, give written notice to all Holders of
its intention to do so and, upon the written request of any Holder or Holders
given within twenty days of the receipt of such notice (which request shall
state the intended method of disposition of such Registrable Securities), the
Company shall use its best efforts to cause the Registrable Securities that such
Holder or Holders request the Company to register to be included in such
registration and shall use its reasonable best efforts to cause the managing
Underwriter or Underwriters (if any) of a proposed Underwritten Offering to
permit such Registrable Securities to be included in such registration on the
same terms and conditions as any similar securities of the Company, in each case
to the extent necessary to permit their sale or other disposition in accordance
with the intended methods of distribution specified in the request of the Holder
or Holders; provided that the Company shall have the right to postpone or
withdraw any registration effected pursuant to this Section 2.3 without
obligation to the Holders (any such registration statement which includes
Registrable Securities, a “Piggy-Back Registration Statement”).

b.    Underwritten Offerings. In connection with any Underwritten Offering under
this Section 2.3 (but not including Underwritten Offerings under Section 2.1),
the notice to the Holders shall state whether such offering is an Underwritten
Offering and the Company shall not be required to include any Registrable
Securities in such Underwriting Offering unless the Holders requesting inclusion
of such Registrable Securities accept the terms of the underwriting as
reasonably agreed upon between the Company and the managing Underwriter or
Underwriters, selected by the Company. Each Holder that has requested that
Registrable Securities held by it be included in such Registration Statement
shall (together with the Company and the other Holders distributing the
securities through such underwriting) enter into such underwriting agreement as
reasonably agreed upon between the Company and the

17

--------------------------------------------------------------------------------




managing Underwriter or Underwriters. In connection with any Underwritten
Offering under this Section 2.3 (but not including Underwritten Offerings under
Section 2.1), if in the reasonable and good faith opinion of the managing
Underwriter or Underwriters, the registration of all, or part of, the
Registrable Securities requested to be included in such registration and any
other securities to be included in such registration jeopardize the success of
the offering by the Company or the holders of securities initiating such
registration (the “Demanding Holders”), then: (i) in the case of an Underwritten
Offering by the Company, (A) the Company shall not be cutback and (B) the
Registrable Securities (other than Note Registrable Securities) and any amount
of Other Registrable Securities in excess of the Other Investor Percentage
requested for inclusion and any other securities requested for inclusion
pursuant to similar piggyback rights shall be reduced first pro rata (on an
as-converted, fully-diluted basis and without giving effect to any exercise or
conversion limitations contained in any such convertible or exercisable
securities held by any such party) in accordance with the number of securities
that each such Person has requested be included in the registration, regardless
of the number of securities held by each such Person, and to the extent all of
the Registrable Securities (other than Note Registrable Securities) and any
amount of Other Registrable Securities in excess of the Other Investor
Percentage requested for inclusion and any other securities requested for
inclusion pursuant to similar piggyback rights have been eliminated, then the
Note Registrable Securities and Other Registrable Securities shall be reduced
(x) with the Other Investors being entitled to Other Investor Percentage of such
remaining number of Registrable Securities and Other Registrable Securities and
(y) with the Noteholders dividing the remainder of such remaining number of
Registrable Securities and Other Registrable Securities pro rata (on an
as-converted, fully-diluted basis and without giving effect to any conversion
limitations contained in the Notes held by such Noteholder) in accordance with
the number of Note Registrable Securities that such Noteholder has requested be
included in the registration, regardless of the number of Note Registrable
Securities held by each Noteholder; and (ii) in the case of an Underwritten
Offering by a Demanding Holder, (A) the Demanding Holder (and other parties that
are subject to the same registration rights agreement with such Demanding
Holder) shall not be cutback and (B) the Registrable Securities (other than Note
Registrable Securities) and Other Registrable Securities in excess of the Other
Investor Percentage requested for inclusion and any other securities requested
for inclusion pursuant to similar piggyback rights shall be reduced first pro
rata (on an as-converted, fully-diluted basis and without giving effect to any
exercise or conversion limitations contained in any such convertible or
exercisable securities held by any such party) in accordance with the number of
securities that each such Person has requested be included in the registration,
regardless of the number of securities held by each such Person, and to the
extent all of the Registrable Securities (other than Note Registrable
Securities) and Other Registrable Securities in excess of the Other Investor
Percentage requested for inclusion and any other securities requested for
inclusion pursuant to similar piggyback rights have been eliminated, then the
Note Registrable Securities and Other Registrable Securities shall be reduced
(x) with regard to the Other Investors, based on the Other Investor Percentage
and (y) with regard to the Noteholders pro rata (on an as-converted,
fully-diluted basis and without giving effect to any conversion limitations
contained in the Notes held by such Noteholder) in accordance with the number of
Note Registrable Securities that such Noteholder has requested be included in
the registration, regardless of the number of Note Registrable Securities held
by each Noteholder. If any Holder disapproves of the terms of any such
underwriting, it may elect to withdraw therefrom by written notice to the
Company and the managing Underwriter. Notwithstanding

18

--------------------------------------------------------------------------------




anything to the contrary contained in this Agreement, the Prencen Funds may, at
its written request, substitute Common Stock issued or issuable upon conversion
of the Series C Preferred Shares held by the Prencen Funds in lieu of a like
number of Registrable Securities of the Prencen Funds or other securities
entitled to registration by such Prencen Funds in such Piggyback Registration
hereunder; for the avoidance of doubt, the foregoing shall not reduce the number
of Registrable Securities allocated to any of the Investors in accordance with
Section 2.3 hereof.

 

3.

Related Obligations.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2.1 or 2.2, the Company will use its best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:

a.     The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the applicable Registrable Securities and use its best
efforts to cause such Registration Statement relating to the Registrable
Securities to become effective as soon as practicable after such filing (but in
no event later than the applicable Effectiveness Deadline). Subject to Allowable
Grace Periods (as defined below), the Company shall keep each Registration
Statement effective pursuant to Rule 415 at all times until the earlier of (i)
the date as of which all of the Investors may sell all of the Registrable
Securities covered by such Registration Statement without restriction pursuant
to Rule 144 (or any successor thereto) promulgated under the 1933 Act and (ii)
the date on which the Investors shall have sold all of the Registrable
Securities covered by such Registration Statement (the “Registration Period”).
The Company shall ensure that each Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading. The Company shall submit to the SEC, within two (2)
Business Days after the later of the date that (i) the Company learns that no
review of a particular Registration Statement will be made by the staff of the
SEC or that the staff has no further comments on a particular Registration
Statement, as the case may be, and (ii) the approval of Legal Counsel pursuant
to Section 3(c) (which approval shall be sought within one day), a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than two (2) Business Days after the submission of such request.

b.    The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be

19

--------------------------------------------------------------------------------




filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-Q, or Form 10-QSB, Form 10-K,
or Form 10-KSB or any analogous report under the Securities Exchange Act of
1934, as amended (the “1934 Act”), the Company shall have incorporated such
report by reference into such Registration Statement, if applicable, or shall
file such amendments or supplements with the SEC on the same day on which the
1934 Act report is filed which created the requirement for the Company to amend
or supplement such Registration Statement.

c.     The Company shall (A) permit Legal Counsel and the Investors to review
and comment upon (i) a Registration Statement at least seven (7) Business Days
prior to its filing with the SEC and (ii) all amendments and supplements to all
Registration Statements (except for Annual Reports on Form 10-K or Form 10-KSB,
Quarterly Reports on Form 10-Q or Form 10-QSB, Current Reports on Form 8-K, and
any similar or successor reports) within a reasonable number of days prior to
their filing with the SEC, and (B) incorporate any reasonable comments (such
comments to be reasonably drafted by Legal Counsel and such Investors, as
applicable) of Legal Counsel that are received by the Company by no later than
5:00 p.m. New York City time, two (2) Business Days prior to their filing with
the SEC into any Registration Statement or amendment or supplement thereto. In
the event that Legal Counsel or such Investors do not provide comments within
the time provided, the Company shall not be obligated to incorporate any such
comments. The Company shall not submit a request for acceleration of the
effectiveness of a Registration Statement without the prior approval of Legal
Counsel, which consent shall not be unreasonably withheld and shall be provided
within two (2) Business Days of the Company’s written request for such approval;
provided, that, if such approval is not provided within such two (2) Business
Day period, the Effectiveness Deadline shall be extended until such time as such
approval is provided by Legal Counsel. The Company shall furnish to Legal
Counsel and the Investors, without charge, (i) copies of any correspondence to
or from the SEC or the staff of the SEC and the Company or its representatives
relating to any Registration Statement, (ii) promptly after the same is prepared
and filed with the SEC, one copy of any Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all exhibits,
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Section
3.

d.    The Company shall furnish to each Investor whose Registrable Securities
are included in any Registration Statement, without charge, (i) promptly after
the same is prepared and filed with the SEC, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements, exhibits and schedules, all documents incorporated therein by
reference, if requested by an Investor, all exhibits and each preliminary
prospectus, (ii) upon the effectiveness of any Registration Statement, ten (10)
copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as such Investor may reasonably
request from time to time and/or in order to facilitate the disposition of the
Registrable Securities owned by such Investor.

20

--------------------------------------------------------------------------------




e.     The Company shall use its best efforts to (i) register and qualify,
unless an exemption from registration and qualification applies, the resale by
Investors of the Registrable Securities covered by a Registration Statement
under such other securities or “blue sky” laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

f.     The Company shall notify Legal Counsel and each Investor in writing of
the happening of any event, as promptly as practicable after becoming aware of
such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and, subject to Section 3(r), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement is appropriate.

g.    The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and each Investor who holds Registrable Securities being
sold of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.

21

--------------------------------------------------------------------------------




h.    If any Investor may be required under applicable securities law to be
described in the Registration Statement as an underwriter, at the reasonable
request of such Investor, the Company shall furnish to such Investor, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as an Investor may reasonably request (i) a letter, dated
such date, from the Company’s independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to
such Investor, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in an underwritten public offering,
addressed to the Investors.

i.     If any Investor may be required under applicable securities law to be
described in the Registration Statement as an underwriter, the Company shall
make available for inspection by (i) any such Investor, (ii) Legal Counsel
and/or other counsel to such Investor (if requested by such Investor and if
other than Legal Counsel at such Investor’s expense) and (iii) one firm of
accountants or other agents retained by the Investors (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree in writing to hold in strict confidence and not to make any disclosure
(except to such Investor) or use of any Record or other information that the
Company determines in good faith to be confidential, and of which determination
the Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this Agreement or any confidentiality agreement
entered into among the parties thereto. Each Investor agrees that it shall, upon
learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

j.     The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or final, non-appealable
order from a court or governmental body of competent jurisdiction, or (iv) such
information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other Transaction Document. The
Company agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice

22

--------------------------------------------------------------------------------




to such Investor and allow such Investor, at the Investor’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

k.    The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, or (ii) if such listing is unavailable,
secure designation and quotation of all of the Registrable Securities covered by
a Registration Statement on The NASDAQ Global Market, or (iii) if, despite the
Company’s best efforts to satisfy the preceding clauses (i) and (ii) the Company
is unsuccessful in satisfying the preceding clauses (i) and (ii), to secure the
inclusion for quotation on The NASDAQ Capital Market for such Registrable
Securities and, without limiting the generality of the foregoing, to use its
best efforts to arrange for at least two market makers to register with the
National Association of Securities Dealers, Inc. (“NASD”) as such with respect
to such Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).

l.     The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend
after such time as a Registration Statement covering such Registrable Securities
is effective or as such securities may be sold without registration)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

m.   If requested by an Investor, the Company shall as soon as practicable (i)
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
appropriate and reasonable amendments to any Registration Statement if
reasonably requested by an Investor holding any Registrable Securities including
without limitation those needed to correct any misstatements or omissions
therein.

n.    The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

o.    The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first

23

--------------------------------------------------------------------------------




day of the Company’s fiscal quarter next following the Effective Date of the
Registration Statement.

p.    The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

q.    Within two (2) Business Days after a Registration Statement that covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC substantially in the form attached hereto as Exhibit A.

r.     Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company, in the best
interest of the Company and, in the opinion of counsel to the Company, otherwise
required (a “Grace Period”); provided, that the Company shall promptly (i)
notify the Investors in writing of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Investors) and the date on which the Grace Period will begin, and
(ii) notify the Investors in writing of the date on which the Grace Period ends;
and, provided further, that no Grace Period shall exceed five (5) consecutive
Business Days and during any three hundred sixty-five (365) day period such
Grace Periods shall not exceed an aggregate of twenty (20) Business Days and the
first day of any Grace Period must be at least five (5) trading days after the
last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 3(f) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of an Investor in accordance with the terms of the
Securities Purchase Agreements in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the applicable
Registration Statement (unless an exemption from such prospectus delivery
requirement exists), prior to the Investor’s receipt of the notice of a Grace
Period and for which the Investor has not yet settled.

s.     Notwithstanding anything to the contrary herein, if, at any time or time
after the Initial Effective Date, a Demand Registration Statement is filed
pursuant to Section 2.1(a) or a Piggy-Back Registration Statement is filed
pursuant to Section 2.3 and the Company is required by the SEC to withdraw the
Initial Registration Statement in order for such Demand Registration Statement
or Piggy-Back Registration Statement, as applicable, to be declared effective by
the SEC, the Company may withdraw the Initial Registration Statement without

24

--------------------------------------------------------------------------------




penalty under any provision of this agreement, including, without limitation,
Section 2.2(g), provided that after the Effective Date of such Demand
Registration Statement or Piggy-Back Registration Statement, as applicable, or
if such Demand Registration becomes a Withdrawn Demand Registration, the
Piggy-Back Registration Statement is withdrawn, or the Registrable Securities
covered by such Piggy-Back Registration Statement are withdrawn from such
Piggy-Back Registration Statement, the Company shall file an Additional
Registration Statement in accordance with Section 2.2(b).

 

4.

Obligations of the Investors.

a.    At least seven (7) Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Investor in
writing of the information the Company requires from each such Investor to
comply with the registration requirements of the SEC and the 1933 Act if such
Investor elects to have any of such Investor’s Registrable Securities included
in such Registration Statement and such Investor shall furnish such information
by no later than 5:00 p.m. New York City time at least three (3) Business Days
prior to the intended filing date. It shall be a condition precedent to the
obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
required to effect and maintain the effectiveness of any registration of such
Registrable Securities and shall execute such documents in connection with such
registration as are customary and that the Company may reasonably request.

b.    Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

c.    Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by the first sentence of Section
3(f) or receipt of notice that no supplement or amendment is required or the
event contemplated by Section 3(g) is no longer applicable. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreements in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which the Investor has not yet settled.

25

--------------------------------------------------------------------------------




d.    Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with
sales of Registrable Securities pursuant to the Registration Statement.

 

5.

Expenses of Registration.

The Company shall pay all Registration Expenses in connection with any
Registration Statement hereunder, whether or not such registration shall become
effective or is withdrawn and whether or not any or all Registrable Securities
originally requested to be included in such registration are withdrawn or
otherwise ultimately not included in such registration. In addition to the
foregoing, the Company shall also reimburse the Investors for the fees and
disbursements of Legal Counsel in connection with the registration, filing or
qualification pursuant to Sections 2.2 and 3 of this Agreement which amount
shall be limited to $15,000 per Registration Statement.

 

6.

Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

a.     To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investor, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls, any such Person within the meaning of the 1933 Act
or the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an Indemnified Person is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of,
are alleged to arise under or are based upon: (i) any untrue statement or
alleged untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to a Registration Statement or (iv) any
violation of this Agreement (the matters in the foregoing

26

--------------------------------------------------------------------------------




clauses (i) through (iv) being, collectively, “Violations”). Subject to Section
6(c), the Company shall reimburse the Indemnified Persons, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation that occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person for such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto if
such prospectus was timely made available by the Company pursuant to Section
3(d) and (ii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

b.    In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of the Company’s directors, each of the
Company’s officers who signs the Registration Statement and each Person, if any,
who controls the Company within the meaning of the 1933 Act or the 1934 Act
(each, an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor (and not for any Violation
by any other Person) expressly for use in connection with such Registration
Statement; and, subject to Section 6(c), such Investor will reimburse any legal
or other expenses reasonably incurred by an Indemnified Party in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that the Investor shall only be liable
under this Section 6(b) for only that amount of a Claim or Indemnified Damages
as does not exceed the net proceeds to such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by such Investor pursuant to Section 9.

c.    Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of

27

--------------------------------------------------------------------------------




the defense thereof with counsel mutually satisfactory to the indemnifying party
and the Indemnified Person or the Indemnified Party, as the case may be;
provided, however, that an Indemnified Person or Indemnified Party shall have
the right to retain its own counsel with the fees and expenses of not more than
one counsel for such Indemnified Person or Indemnified Party to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Indemnified Person
or Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. In the case of an Indemnified Person, legal counsel referred to in
the immediately preceding sentence shall be selected by the Investors holding at
least a majority in interest of the Registrable Securities included in the
Registration Statement to which the Claim relates. The Indemnified Party or
Indemnified Person shall cooperate reasonably with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, Claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

d.    No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

e.     The indemnification required by this Section 6 shall be made by prompt
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

f.     The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

28

--------------------------------------------------------------------------------




 

7.

Contribution.

To the extent any indemnification by an indemnifying party pursuant to Section 6
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that: (i) no contribution shall be made under circumstances where the
indemnifying party would not have been liable for indemnification under the
fault standards set forth in Section 6 of this Agreement, (ii) no Person
involved in the sale of Registrable Securities that is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) in
connection with such sale shall be entitled to contribution from any Person
involved in such sale of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (iii) contribution by any Investor that sells Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such Investor from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8.

Reports Under the 1934 Act.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

a.    make and keep public information available, as those terms are understood
and defined in Rule 144;

b.    file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements (it being understood that nothing
herein shall limit the Company’s obligations under Section 4(c) of each of the
Securities Purchase Agreements and the Preferred Stock Purchase Agreement) and
the filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

c.    furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company if
such reports are not publicly available via EDGAR, and (iii) such other
information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration.

 

9.

Assignment of Registration Rights.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities

29

--------------------------------------------------------------------------------




with respect to which such registration rights are being transferred or
assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the 1933 Act or applicable state securities laws; (iv) at or before the time the
Company receives the written notice contemplated by clause (ii) of this sentence
the transferee or assignee agrees in writing with the Company (and for the
benefit of the other parties hereto) to be bound by all of the provisions
contained herein; and (v) such transfer shall have been made in accordance with
the applicable requirements of the Securities Purchase Agreements or the
Preferred Stock Purchase Agreement, as the case may be.

 

10.

Amendment of Registration Rights.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance but not retroactively),
only with the written consent of the Company and the Required Holders; provided
that no provision related to the allocation of shares of Common Stock available
under any Registration Statement or the priority such holder has to include its
Registrable Securities under any Registration Statement shall be amended without
the consent of all of the Holders. Any amendment or waiver effected in
accordance with this Section 10 shall be binding upon each Investor (and its
successors and permitted assigns) and the Company (and its successors or
permitted assigns). No such amendment shall be effective to the extent that it
applies to less than all of the holders of the Registrable Securities. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration is also paid pro rata all of the Investors, for such amendment,
consent, waiver or modification. The Company shall not be permitted to assign
its rights or obligations under this Agreement (except pursuant to a Fundamental
Transaction and so long as in connection therewith the Company is in compliance
with the applicable provisions governing Fundamental Transactions set forth in
the Notes and the Warrants).

 

11.

Miscellaneous.

a.    A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the record
owner of such Registrable Securities.

b.    Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Company:

Ascendia Brands, Inc.

30

--------------------------------------------------------------------------------




100 American Metro Boulevard

Suite 108

Hamilton, NJ 08619

 

Telephone:

(609) 219-0930

 

Facsimile:

(609) 890-8458

Email: asheldrick@ascendiabrands.com

 

Attention:

General Counsel

With a copy (for informational purposes only) to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

 

Telephone:

(212) 715-9100

 

Facsimile:

(212) 715-9121

Email: Tballiett@kramerlevin.com

 

Attention:

Thomas D. Balliett, Esq.

If to the Transfer Agent:

American Stock Transfer & Trust Co.

6201 15th Avenue

Brooklyn, NY 11219

Attention: Joe Wolf, Vice President

 

Telephone:

(718) 921-8143

 

 

Facsimile:

(718) 921-8116

 

 

Email:

jwolf@amstock.com

If to Legal Counsel:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Email: ele.klein@srz.com

Attention: Eleazer N. Klein, Esq.

If to a Buyer, to its address, facsimile number or email address set forth on
the Schedule of Buyers attached hereto (as updated from time to time), with
copies to such Buyer’s representatives as set forth on the Schedule of Buyers,
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
confirmation of email delivery or (C) provided by a courier or overnight courier

31

--------------------------------------------------------------------------------




service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

c.    Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d.    All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

e.     This Agreement, the other Transaction Documents (as defined in each of
the Securities Purchase Agreements and the Preferred Stock Purchase Agreement,
as the case may be) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

f.     Subject to the requirements of Section 9 and the following sentence, this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto. The Company shall not be
permitted to assign its rights or obligations under this Agreement.

32

--------------------------------------------------------------------------------




g.    The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h.    This Agreement may be executed in counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same agreement.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

i.     Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j.     All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.

k.    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

l.     This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

m.   The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor or any other Person, and no provision of
this Agreement is intended to impose any obligations on any Investor with
respect to any obligation of any other Investor or any other Person. Nothing
contained herein, and no action taken by any Investor pursuant hereto, shall be
deemed to constitute the Investors as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Investors
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated herein.

n.    SUBORDINATION. THIS AGREEMENT IS SUBJECT TO THE TERMS AND PROVISIONS OF
THE INTERCREDITOR AGREEMENT DATED AS OF FEBRUARY 9, 2007 (AS AMENDED, RESTATED,
SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR
AGREEMENT”), BY AND AMONG WELLS FARGO FOOTHILL, INC., AS FIRST LIEN AGENT, WELLS
FARGO FOOTHILL, INC., AS SECOND LIEN COLLATERAL AGENT, WATERSHED ADMINISTRATIVE,
LLC, AS SECOND LIEN ADMINISTRATIVE AGENT, WELLS FARGO FOOTHILL, INC., AS THIRD
LIEN COLLATERAL AGENT, AND PRENCEN LENDING LLC, WATERSHED CAPITAL PARTNERS,
L.P., AND WATERSHED CAPITAL INSTITUTIONAL PARTNERS, L.P., AS THIRD LIEN LENDERS,
AND PRENCEN LLC. IN THE EVENT OF ANY

33

--------------------------------------------------------------------------------




CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT,
THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

 

* * * * * *

 

34

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

COMPANY:

 

ASCENDIA BRANDS, INC. (f/k/a Cenuco, Inc.)

 

 

By:  /s/ Steven R. Scheyer

Name: Steven R. Scheyer

Title: President & Chief Executive Officer  

 

35

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

BUYERS:

PRENCEN LLC

By: Prentice Capital Management, LP,

as Manager

By:  /s/ Mathew Hoffman

Name: Mathew Hoffman

Title: General Counsel

 

36

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

BUYERS:

PRENCEN LENDING LLC,

By: Prentice Capital Management, LP,

as Manager

By:  /s/ Mathew Hoffman

Name: Mathew Hoffman

Title: General Counsel

 

37

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

BUYERS:

WATERSHED CAPITAL PARTNERS, L.P.,

By: WS Partners, L.L.C.,

as General Partner

By:  /s/ Meridee A. Moore

Name: Meridee A. Moore

Title: Senior Managing Member

 

38

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

BUYERS:

WATERSHED CAPITAL INSTITUTIONAL
PARTNERS, L.P.,

By: WS Partners, L.L.C.,

as General Partner

By:  /s/ Meridee A. Moore

Name: Meridee A. Moore

Title: Senior Managing Member

 

39

--------------------------------------------------------------------------------




SCHEDULE OF BUYERS

 

 

Buyer  

 

Buyer Address
and Facsimile Number

Buyer’s Representative’s Address
and Facsimile Number

Prencen LLC

c/o Prentice Capital Management, LP
623 Fifth Avenue,
32nd Floor
New York, NY  10022
Facsimile: (212) 756-1480
Telephone: (212)-756-8045
Attention: Michael Weiss
               Mathew Hoffman

Email: MichaelW@prenticecapital.com

Matth@prenticecapital.com

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2000

Email: ele.klein@srz.com

 

Prencen Lending LLC

c/o Prentice Capital Management, LP
623 Fifth Avenue,
32nd Floor
New York, NY  10022
Facsimile: (212) 756-1480
Telephone: (212) 756-8045
Attention: Michael Weiss
               Mathew Hoffman

Email: MichaelW@prenticecapital.com

Matth@prenticecapital.com

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376

Email: ele.klein@srz.com

Watershed Capital Partners, L.P.

c/o Watershed Administrative, LLC

One Maritime Plaza, Suite 1525
San Francisco, California 94111
Facsimile: (415) 391-3919

Telephone: (415) 391-8900

Attention: Christina Hwang

Erin Ross, Esq.

Email: chwang@wcap.com

eross@wcap.com

 

Richards Kibbe & Orbe LLP
One World Financial Center
New York, New York 10281

Facsimile: (212) 530-1801

Telephone: (212) 530-1800

Attention: William Orbe, Esq.

Email: worbe@rkollp.com

Watershed Capital Institutional Partners, L.P.

c/o Watershed Administrative, LLC

One Maritime Plaza, Suite 1525
San Francisco, California 94111
Facsimile: (415) 391-3919

Telephone: (415) 391-8900

Attention: Christina Hwang

Erin Ross, Esq.

Email: chwang@wcap.com

eross@wcap.com

 



Richards Kibbe & Orbe LLP
One World Financial Center
New York, New York 10281

Facsimile: (212) 530-1801

Telephone: (212) 530-1800

Attention: William Orbe, Esq.

Email: worbe@rkollp.com


 

40

--------------------------------------------------------------------------------




EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

American Stock Transfer & Trust Company

6201 15th Avenue

Brooklyn, NY 11219

Attention: Joe Wolf, Vice President

 

 

Re:

ASCENDIA BRANDS, INC.

Ladies and Gentlemen:

[We are][I am] counsel to Ascendia Brands, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with (i) that certain
Securities Purchase Agreement, dated as of January 15, 2008 (as amended from
time to time, the “Preferred Stock Purchase Agreement”) entered into by and
between the Company and Prencen LLC pursuant to which the Company issued to
Prencen LLC, shares of Series C Convertible Preferred Stock of the Company (the
“Series C Preferred Shares”) convertible into shares of the Company’s common
stock, $0.001 par value (the ”Common Stock”), (ii) that certain Third Amended
and Restated Securities Purchase Agreement, dated as of February 9, 2007 (as
amended from time to time) entered into by and among the Company and the buyers
named therein (collectively, the “Prencen Holders”) pursuant to which the
Company issued to Prencen Lending LLC, a Prencen Holder, notes (the “Prencen
Notes”) convertible into shares of Common Stock, (iii) that certain Securities
Purchase Agreement (as amended from time to time), dated as of February 9, 2007,
entered into by and among the Company and the buyers named therein (the
“Watershed Holders”, and together with the Prencen Holders, the “Holders”)
pursuant to which the Company issued to the Watershed Holders notes (the
“Watershed Notes” and together with the Prencen Notes, the “Notes”) convertible
into shares of Common Stock and (iv) that certain Amendment and Exchange
Agreement, dated as of December 27, 2006, as amended from time to time, entered
into by and among the Company and the Prencen Holders pursuant to which the
Company issued to Prencen LLC, a Prencen Holder, shares of Series B Convertible
Preferred Stock of the Company and shares of Series B-1 Convertible Preferred
Stock of the Company (together with the Series C Preferred Shares, the
“Preferred Shares”), in each case, convertible into shares of Common Stock.
Pursuant to the Preferred Stock Purchase Agreement, the Company also has entered
into an Amended and Restated Registration Rights Agreement, dated as of January
15, 2008, as amended from time to time, with the Holders (the “Registration
Rights Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon conversion of the
Notes, the Bettinger Shares (as defined in the Registration Rights Agreement),
the shares of Common Stock issuable upon conversion of the Preferred Shares and
the shares of Common Stock issuable upon exercise of the Warrants (as defined in
the Registration Rights Agreement), under the Securities Act of 1933, as amended
(the “1933 Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ___, 200_, the Company filed a
Registration

41

--------------------------------------------------------------------------------




Statement on Form S-3 (File No. 333-_____________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names each of the Holders as a selling
stockholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by each of the Company’s Irrevocable Transfer Agent Instructions
dated July 27, 2006, January 10, 2007, February 9, 2007 and January 15, 2008.

Very truly yours,

[ISSUER’S COUNSEL]

By:_____________________

CC:

[LIST NAMES OF HOLDERS]

 

42

--------------------------------------------------------------------------------




EXHIBIT B

 

SELLING STOCKHOLDERS

The shares of Common Stock being offered by the selling stockholders are (i)
issuable upon conversion of the Notes, conversion of the Preferred Shares and
upon exercise of the Warrants and (ii) shares of Common Stock. For additional
information regarding the issuance of the Notes, the Preferred Shares and
Warrants and shares of Common Stock, see “Private Placement of Notes, Preferred
Shares, Warrants and Common Stock” above. We are registering the shares of
Common Stock in order to permit the selling stockholders to offer the shares for
resale from time to time. Except for the ownership of the Notes, Preferred
Shares, Warrants and Common Stock issued pursuant to the Preferred Stock
Purchase Agreement, Securities Purchase Agreements, the Common Exchange
Agreement, the Letter Agreement and certain lending agreements between the
selling stockholders and the Company, the selling stockholders have not had any
material relationship with us within the past three years.

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders. The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on its ownership of the
Notes, Preferred Shares, Warrants and Common Stock currently held by the selling
stockholders, as of ________, 200_, assuming conversion of all the Notes and
Preferred Shares and exercise of the Warrants held by the selling stockholders
on that date, without regard to any limitations on conversions or exercise.

The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders.

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least 130% of
the sum of (i) the maximum number of shares of Common Stock issuable upon
conversion of the Notes as of the trading day immediately preceding the date the
registration statement is initially filed with the SEC, (ii) the maximum number
of shares of Common Stock issuable upon conversion of the Preferred Shares as of
the trading day immediately preceding the date the registration statement is
initially filed with the SEC, (iii) [1,122,482] shares of Common Stock and (iv)
the maximum number of shares of Common Stock issuable upon exercise of the
Warrants as of the trading day immediately preceding the date the registration
statement is initially filed with the SEC (subject to adjustment for stock
splits and stock dividends). Because the conversion price of the Notes and the
Preferred Shares and the exercise price of the Warrants may be adjusted, the
number of shares that will actually be issued may be more or less than the
number of shares being offered by this prospectus. The fourth column assumes the
sale of all of the shares offered by the selling stockholders pursuant to this
prospectus.

Under the terms of the Notes, the Series B and B-1 Preferred Shares and the
Warrants, a selling stockholder may not convert the Notes or the Series B and
B-1 Preferred Shares or exercise the Warrants to the extent such conversion or
exercise would cause such selling stockholder, together with its affiliates, to
beneficially own a number of shares of

43

--------------------------------------------------------------------------------




Common Stock which would exceed 9.99% of our then outstanding shares of Common
Stock following such conversion or exercise, excluding for purposes of such
determination shares of Common Stock issuable upon conversion of the Notes or
the Series B and B-1 Preferred Shares which have not been converted and upon
exercise of the Warrants which have not been exercised. The number of shares in
the second column does not reflect this limitation. The selling stockholders may
sell all, some or none of their shares in this offering. See “Plan of
Distribution.”

 

Name of Selling Stockholder

Number of Shares of Common Stock Owned Prior to Offering

Maximum Number of Shares of Common Stock to be Sold Pursuant to this Prospectus

Number of Shares of Common Stock Owned After Offering

Prencen LLC (1)

 

 

 

Prencen Lending LLC (2)

 

 

 

Watershed Capital Partners, L.P. (3)

 

 

 

Watershed Capital Institutional Partners, L.P. (4)

 

 

 

 

(1) Prentice Capital Management, L.P. has investment and voting power with
respect to the securities held by Prencen LLC. Mr. Michael Zimmerman controls
Prentice Capital Management, L.P. Each of Prentice Capital Management and
Mr. Zimmerman disclaim beneficial ownership of any of these securities.

 

(2) Prentice Capital Management, L.P. has investment and voting power with
respect to the securities held by Prencen Lending LLC. Mr. Michael Zimmerman
controls Prentice Capital Management, L.P. Each of Prentice Capital Management
and Mr. Zimmerman disclaim beneficial ownership of any of these securities.

 

(3) WS Partners, L.L.C. (“WSP”), as the general partner to Watershed Capital
Partners, L.P. (“WCP”), and Watershed Asset Management, L.L.C. (“WAM”), as the
investment adviser to WCP, may, for purposes of Rule 13d-3 under the Exchange
Act, each be deemed to own beneficially the securities held by WCP. As Senior
Managing Member of each of WSP and WAM, Meridee A. Moore may, for purposes of
Rule 13d-3 under the Exchange Act, be deemed to own beneficially the securities
owned by WCP. WSP, WAM and Meridee A. Moore disclaim any beneficial ownership of
such securities. All of the above-mentioned entities and person disclaim group
attribution. 

 

(4) WS Partners, L.L.C. (“WSP”), as the general partner to Watershed Capital
Institutional Partners, L.P. (“WCIP”), and Watershed Asset Management, L.L.C.
(“WAM”), as the investment adviser to WCIP, may, for purposes of Rule 13d-3
under the Exchange Act, each be deemed to own beneficially the securities held
by WCIP. As Senior Managing Member of each of WSP and WAM, Meridee A. Moore may,
for purposes of Rule 13d-3 under the Exchange Act, be deemed to own beneficially
the securities owned by WCIP. WSP, WAM and Meridee A. Moore disclaim any
beneficial ownership of such securities. All of the above-mentioned entities and
person disclaim group attribution.

 

44

--------------------------------------------------------------------------------




PLAN OF DISTRIBUTION

We are registering the shares of Common Stock issuable upon conversion of the
Notes and Preferred Shares and/or upon exercise of the Warrants and shares of
Common Stock to permit the resale of these shares of Common Stock by the holders
of the Notes, Preferred Shares, Warrants and Common Stock from time to time
after the date of this prospectus. We will not receive any of the proceeds from
the sale by the selling stockholders of the shares of Common Stock. We will bear
all fees and expenses incident to our obligation to register the shares of
Common Stock.

The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

•

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

•

in the over-the-counter market;

 

•

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

•

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

•

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

•

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

•

an exchange distribution in accordance with the rules of the applicable
exchange;

 

•

privately negotiated transactions;

 

•

short sales made after the date the Registration Statement is declared effective
by the SEC;

45

--------------------------------------------------------------------------------




 

•

sales pursuant to Rule 144;

 

•

broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

•

a combination of any such methods of sale; and

 

•

any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

The selling stockholders may pledge or grant a security interest in some or all
of the Notes, Preferred Shares, Warrants or shares of Common Stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of Common Stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of
1933, as amended (the “Securities Act”), amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling stockholders
also may transfer and donate the shares of Common Stock in other circumstances
in which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

46

--------------------------------------------------------------------------------




Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations thereunder,
including, without limitation, Regulation M of the Exchange Act, which may limit
the timing of purchases and sales of any of the shares of Common Stock by the
selling stockholders and any other participating person. Regulation M may also
restrict the ability of any person engaged in the distribution of the shares of
Common Stock to engage in market-making activities with respect to the shares of
Common Stock. All of the foregoing may affect the marketability of the shares of
Common Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreement, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the registration rights agreement, or we may be entitled to
contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of Common Stock will be freely tradable in the hands of persons
other than our affiliates.

47

--------------------------------------------------------------------------------